DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 06/15/2018 has been noted – Amendments to the Claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PA 2016/70353 filed on 05/25/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2018 & 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-10, 12-15, & 17 objected to because:
Claims 2-10 are objected because the preamble recites “A method…” and should recite “the method…”
Claims 12-15, & 17 are objected because the preamble recites “A wind turbine…” and should recite “the wind turbine…”
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fortmann (WO 2009/103505) in view of Zhu (US 2015/0311696).
Regarding Claim 1, Fortmann discloses a method for controlling an amount of reactive current [BY “Changing the setpoints of the active currents to be delivered and/or the reactive currents of the other inverter to be output, if the detected change corresponds to a predetermined change”] provided from a wind turbine generator [4] to a power grid [10], said wind turbine generator [4] comprising a doubly-fed induction generator [4 is a “doubly-fed induction generator”] having a rotor [6] and a stator [5], and a power converter [7] coupling the rotor [6] to the power grid [10], the power converter [7] comprising a grid-side inverter [72] (FIG. 1-2, Claim 1), wherein the method comprises;
balancing the reactive current [the converter controller divides the new setpoint values between the generator-side and network-side inverters in the case of a setpoint jump of the reactive currents to be delivered] provided to the power grid between a reactive stator [by 13] current and a reactive grid-side inverter current [by 14], wherein the reactive grid-side inverter [72] current is controlled in accordance with an overload current capability of a grid breaker [9 (based on “art knowledge” that a circuit breaker is an electrical switch designed to protect an electrical circuit from damage caused by overcurrent/overload or short circuit)] receiving the reactive current provided by the grid-side inverter [9] (FIG. 1-2, Claim 10).
Fortmann does not explicitly discloses – 
during an abnormal power grid event.
Zhu teaches – 
during an abnormal power grid event [detecting whether the grid fault comprises a high voltage event or another grid fault event] (Claim 1).
One of ordinary skilled in the art would recognize that Fortmann’s “method of controlling an inverter of a wind turbine for feeding electrical energy into an electric grid” would be obvious to incorporate in the same method “detecting grid faults” for controlling Fortmann’s inverter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent affecting one or more electrical machines when incorporating detecting grid faults.
Regarding Claim 2, Fortmann in view of Zhu’s disclose a method according to claim 1.
Fortmann discloses wherein the reactive grid-side inverter [72] current is controlled in accordance with an overload reactive current capability of the grid breaker (See rejected Claim 1 for “grid breaker”).
Regarding Claim 3, Fortmann in view of Zhu’s disclose a method according to claim 1. 
Zhu teaches wherein the abnormal power grid event involves a low-voltage ride-through event, an under-voltage ride-through event, an over-voltage ride through event or a high-voltage ride through event [In some instances, such short-term faults can cause short term aberrations on the electrical system including high voltage, low voltage and zero voltage] (¶ [0047]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent damage the one or more electrical machines connected to the electrical system as well as one or more electronic switches.
Regarding Claim 4, Fortmann in view of Zhu’s disclose a method according to claim 1.
Fortmann discloses wherein the reactive stator current [5] is kept below a predetermined upper stator current limit [over synchronous range (stator “upper limit “40%)] (FIG. 1-2, Translation Doc. (see ii); If the generator 4 driven by the wind rotor 2 is operated in the region of the rated speed, that is in the over synchronous range, the generator 4 outputs 60-90% of its electrical power via the stator and 10-40% of its electrical power, depending on the design the rotor 6 to the inverter 7).



Regarding Claim 5, Fortmann in view of Zhu’s disclose a method according to claim 4.
Fortmann discloses wherein the reactive stator current is kept below the predetermined upper stator current limit [over synchronous range (stator “upper limit “40%)] by keeping a reactive rotor current below a predetermined upper rotor current limit [generator output “upper limit” 90%] (FIG. 1-2, Translation Doc. (ii); If the generator 4 driven by the wind rotor 2 is operated in the region of the rated speed, that is in the over synchronous range, the generator 4 outputs 60-90% of its electrical power via the stator and 10-40% of its electrical power, depending on the design the rotor 6 to the inverter 7).
Regarding Claim 6, Fortmann in view of Zhu’s disclose a method according to claim 1.
Fortmann discloses wherein the amount of reactive current to be provided to the power grid equals the sum of the reactive stator current and the reactive grid-side inverter current [the converter controller divides the new setpoint values between the generator-side and network-side inverters in the case of a setpoint jump of the reactive currents to be delivered by the wind energy plant to a new, higher setpoint value, in particular as a result of a sudden change in the applied voltage, such that the sum of the new setpoint values for the currents of the inverters corresponds to the new setpoint value] (Claim 10).
Regarding Claim 7, Fortmann in view of Zhu’s disclose a method according to claim 1. 
Zhu teaches wherein the reactive grid-side inverter [222] current is controlled to exceed a rated current capacity of the grid breaker [228] in at least part of a predetermined time period (FIG. 1, ¶ [0040]; Circuit breakers 228, 214, and 238 are configured to disconnect corresponding buses, for example, when current flow is excessive and can damage the components of the system 200).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent damage the one or more electrical machines connected to the electrical system as well as one or more electronic switches.



Regarding Claim 8, Fortmann in view of Zhu’s disclose a method according to claim 7. 
Zhu teaches wherein the reactive grid-side inverter current, at least during part of the predetermined time period, exceeds the rated current capacity of the grid breaker by at least 20%, such as at least 30%, such as at least 40%, such as at least 50%, such as at least 60%, such as at least 80%, such as at least 100% (¶ [0045]; An overvoltage can be a short-term or longer duration increase in the measured voltage of the electrical system over its nominal rating. For example, the overvoltage may be 1%, 5% 10%, 50%, 150% or greater, and any values therebetween, of the measured voltage over the nominal voltage).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent damage the one or more electrical machines connected to the electrical system as well as one or more electronic switches.
Regarding Claim 9, Fortmann in view of Zhu’s disclose a method according to claim 7.
Fortmann discloses wherein the reactive grid-side inverter current is controlled to decrease in a predetermined manner during at least part of the predetermined time period (Claim 11; After a predeterminable period of time and / or after reaching a predefinable setpoint of the converter controller, the SOI values of the inverters are changed in predefinable steps).
Regarding Claim 10, Fortmann in view of Zhu’s disclose a method according to claim 9.
Fortmann discloses wherein the grid-side inverter current decreases in a substantial linear manner (Translation Doc. (iii): If, during operation, the permissible current drive limit at the line-side inverter is reached during operation, the reactive-current feed of the line-side inverter (independent of whether inductive or capacitive) is reduced in the direction of zero).
Regarding Claim 11, Fortmann discloses a wind turbine generator [4] arranged to deliver an amount of reactive current to a power grid [10], said wind turbine generator [4] (FIG. 1-2, Claim 1) comprising: 
a doubly-fed induction generator [4 is “a doubly-fed induction generator”] having a rotor [6] and a stator [5] (FIG. 1-2); 
a power converter [7] coupling the rotor to the power grid [10], said power converter [7] comprising a grid-side inverter [72] (FIG. 1-2); and 
a controller [20] for balancing a reactive current to be provided to the power grid between a reactive stator current [by 13] and a reactive grid-side inverter current [by 14], and controlling the reactive grid-side inverter current in accordance with an overload current capability of a grid breaker [refer to in rejected claim 1 for “grid breaker”] receiving the reactive current provided by the grid-side inverter [at least one converter controller (20) for controlling and / or controlling the currents delivered by at least one of the inverters (71, 72) to the asynchronous generator (4) and / or the electrical network (10),] (FIG. 1-2, Claim 12).
Fortmann does not explicitly discloses – 
during an abnormal power grid event.
Zhu teaches – 
during an abnormal power grid event [detecting a grid fault on an electrical system, wherein detecting the grid fault on the electrical system comprises detecting whether the grid fault comprises a high voltage event or another grid fault event] (Claim 1).
One of ordinary skilled in the art would recognize that Fortmann’s “method of controlling an inverter of a wind turbine for feeding electrical energy into an electric grid” would be obvious to incorporate detecting grid faults when “controlling Fortmann’s inverter”.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent affecting one or more electrical machines when incorporating detecting grid faults.
Regarding Claim 12, Fortmann in view of Zhu’s disclose a wind turbine generator according to claim 11.
Fortmann discloses wherein the controller is arranged to keep the reactive stator current below a predetermined upper stator current limit [over synchronous range (stator “upper limit “40%)] (FIG. 1-2, Translation Doc. (ii); If the generator 4 driven by the wind rotor 2 is operated in the region of the rated speed, that is in the over synchronous range, the generator 4 outputs 60-90% of its electrical power via the stator and 10-40% of its electrical power, depending on the design the rotor 6 to the inverter 7).
Regarding Claim 13, Fortmann in view of Zhu’s disclose a wind turbine generator according to claim 12, 
Fortmann discloses wherein the reactive stator current is kept below the predetermined upper stator current limit by keeping a reactive rotor current below a predetermined upper rotor current limit (FIG. 1-2, Translation Doc. (ii); If the generator 4 driven by the wind rotor 2 is operated in the region of the rated speed, that is in the over synchronous range, the generator 4 outputs 60-90% of its electrical power via the stator and 10-40% of its electrical power, depending on the design the rotor 6 to the inverter 7).
Regarding Claim 14, Fortmann in view of Zhu’s disclose a wind turbine generator according to claim 11, 
Fortmann discloses wherein the controller is arranged to keep the reactive grid-side inverter current above a rated current capacity of the grid breaker in at least part of a predetermined time period (FIG. 1-2, Translation Doc. (ii); If the generator 4 driven by the wind rotor 2 is operated in the region of the rated speed, that is in the over synchronous range, the generator 4 outputs 60-90% of its electrical power via the stator and 10-40% of its electrical power, depending on the design the rotor 6 to the inverter 7, Claim 11; After a predeterminable period of time and / or after reaching a predefinable setpoint of the converter controller, the SOI values of the inverters are changed in predefinable steps).
Regarding Claim 15, Fortmann in view of Zhu’s disclose a wind turbine generator according to claim 14, 
Fortmann teaches wherein the controller is arranged to decrease the reactive grid-side inverter current in a predetermined manner during at least part of the predetermined time period (Claim 11; After a predeterminable period of time and / or after reaching a predefinable setpoint of the converter controller, the SOI values of the inverters are changed in predefinable steps).

Regarding Claim 16, Fortmann discloses a wind turbine generator [4] arranged to deliver an amount of reactive current to a power grid [10], said wind turbine generator [4] (FIG. 1-2, Claim 1) comprising: 
a doubly-fed induction generator [4 is a “doubly-fed induction generator”] having a rotor [6] and a stator [5]; a power converter [7] coupling the rotor [6] to the power grid [10], said power converter comprising a grid-side inverter [72] (FIG. 1-2); and 
a controller [20] for balancing a reactive current to be provided to the power grid between a reactive stator current and a reactive grid-side inverter current [BY “Changing the setpoints of the active currents to be delivered and / or the reactive currents of the other inverter to be output, if the detected change corresponds to a predetermined change”] (FIG. 1-2, Claim 1), and 
controlling the reactive grid-side inverter current [72] in accordance with an overload current capability [based on “art knowledge” that (i) a circuit breaker is an electrical switch designed to protect an electrical circuit from damage caused by overcurrent/overload or short circuit.] of a grid breaker [9] receiving the reactive current provided by the grid-side inverter [9] (FIG. 1-2, Claim 10); 
wherein the controller is configured to keep the reactive stator current below a predetermined upper stator current limit by keeping a reactive rotor current below a predetermined upper rotor current limit [over synchronous range] (FIG. 1-2, (ii); If the generator 4 driven by the wind rotor 2 is operated in the region of the rated speed, that is in the over synchronous range, the generator 4 outputs 60-90% of its electrical power via the stator and 10-40% of its electrical power, depending on the design the rotor 6 to the inverter 7, Claim 11; After a predeterminable period of time and / or after reaching a predefinable setpoint of the converter controller, the SOI values of the inverters are changed in predefinable steps).
Fortmann does not explicitly discloses:
during an abnormal power grid event; and 
Zhu teaches – 
during an abnormal power grid event [detecting whether the grid fault comprises a high voltage event or another grid fault event] (Claim 1); and
One of ordinary skilled in the art would recognize that Fortmann’s “method of controlling an inverter of a wind turbine for feeding electrical energy into an electric grid” would be obvious to incorporate “detecting grid faults” when controlling Fortmann’s inverter.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent affecting one or more electrical machines when incorporating detecting grid faults.
Regarding Claim 17, Fortmann in view of Zhu’s disclose a wind turbine generator according to claim 16,
Zhu teaches wherein the controller is configured to decrease the reactive grid-side inverter current in a predetermined manner during at least part of the predetermined time period (FIG. 1, ¶ [0040]; Circuit breakers 228, 214, and 238 are configured to disconnect corresponding buses, for example, when current flow is excessive and can damage the components of the system 200).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Zhu’s teachings into Fortmann’s method. One would be motivated to do so to prevent damage the one or more electrical machines connected to the electrical system as well as one or more electronic switches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832